NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted September 22, 2016* 
                                Decided September 22, 2016 
                                               
                                           Before 
 
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 15‐2783 
 
THERESA L. DUKES,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Indiana, 
                                                  Indianapolis Division. 
      v.                                           
                                                  No. 1:09‐cv‐1440‐JMS‐DML 
ERIC COX, et al.,                                  
      Defendants‐Appellees.                       Jane E. Magnus‐Stinson, 
                                                  Judge. 
                                               

                                        O R D E R 

      Theresa Dukes claims that in 2007 three law enforcement officers entered her 
home without a warrant and beat her, in violation of the Fourth Amendment and 
Indiana tort law. See 42 U.S.C. § 1983. She filed this action in 2009 but impeded its 
progress for more than five years, prompting the district court finally to dismiss the 


                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2783                                                                        Page 2 
 
case with prejudice for failing to prosecute and disobeying court orders. We affirm the 
dismissal.     

        Dukes filed her complaint and proceeded pro se for seven months before 
retaining four different law firms in succession. The first two firms withdrew quickly, 
each citing a breakdown in their relationship with Dukes. After the second firm quit, a 
magistrate judge extended various case‐management deadlines. Dukes later moved for 
a further extension, asking to delay her deposition to accommodate both her search for 
new counsel and an unspecified “medical condition,” which, she said, constrained her 
to only half days of activity. The magistrate judge declined to give Dukes even more 
time and warned that “continued effort to obtain counsel is an insufficient basis for 
stalling the case . . . particularly because this is the second withdrawal of counsel.” But 
the court did limit her deposition to a half day.   

       Despite the magistrate judge’s ruling, Dukes refused to be deposed. She 
appeared as scheduled but left after reading a prepared statement saying that she 
refused to participate without counsel and because of her “medical condition.” The 
defendants responded by moving to dismiss the case as a sanction for violating a 
discovery order and for failure to prosecute. The district judge concluded that dismissal 
would be too harsh a sanction but ordered Dukes to go forward with her deposition 
and also to pay the defendants’ costs related to the failed deposition. 

       Dukes then retained a third law firm, but six months later counsel again 
withdrew, giving the same reason as previous counsel. Once more Dukes moved to 
prolong the case while looking for new counsel, but the district judge refused to 
postpone the trial date. The court explained that the lawsuit had been pending for three 
years, that Dukes already had gone through three law firms, and that she had shown 
herself capable of proceeding pro se. The judge warned Dukes that the case would 
continue to trial whether or not she obtained counsel. 

       Meanwhile, in July 2012, before that third law firm had withdrawn, Dukes 
violated a second discovery order. The magistrate judge had ordered Dukes to disclose 
the identity of a potential witness, but instead Dukes filed a “notice of noncompliance.” 
The defendants then filed a second motion to dismiss. Once again the district court 
declined to dismiss the lawsuit. 

       Dukes’s case then was administratively closed for 14 months because of her 
medical condition. Dukes had requested a stay and submitted medical records under 
seal. Those documents do not disclose the diagnosis or detail its effects on Dukes, but 
No. 15‐2783                                                                        Page 3 
 
do show that she recently had received unspecified medical treatment for “severe 
symptoms,” that she was being evaluated for surgery and treated with narcotics, and 
that her doctors believed her condition may interfere with her ability to work, present 
herself on demand, and “participate in a legal proceeding.” The district judge, 
acknowledging uncertainty “about the exact nature” of Dukes’s medical condition, 
ordered periodic medical updates from Dukes while the case remained dormant.   

       In January 2014, at the request of the district court, the defendants filed a report 
detailing how they were being prejudiced by the closure. The defendants noted that, 
because the underlying events had occurred more than six years earlier, the memories 
and health of fact witnesses were deteriorating, and one witness already had passed 
away. The district judge weighed the prejudice to the defendants, the court’s 
responsibility to its calendar and other litigants, and Dukes’s medical condition, and 
decided to reopen the case. The judge explained that Dukes’s medical records do not 
“specify any physical restrictions or mental impairments she suffers from as a result of 
her diagnoses that would prohibit her participation in the case.” The court also 
reminded Dukes of her duty to diligently pursue her lawsuit and notified her of the 
court’s power to dismiss her case if she failed to prosecute it.   

       Dukes then retained new counsel for the fourth time, but in short order she fired 
that law firm. The firm’s principal advised the district court that Dukes disagreed with 
him about what evidence could be presented at trial, and he explained that their 
relationship had broken down and that Dukes had accused him of lying to her about his 
capacity to litigate the case. The district judge granted Dukes’s request for a 
continuance, giving her a total of six weeks to find other counsel.     

        In May 2015, after Dukes had violated the pretrial order by not exchanging trial 
exhibits with the defendants and refusing to work with them on stipulations of fact, 
voir dire questions, a joint case synopsis, jury instructions, and verdict forms, the 
district judge granted the defendants’ third motion to dismiss. Dukes had not 
responded to the defendants’ motion or appeared at a hearing on that motion, although 
she did send the court an e‐mail saying that she would be absent because of unspecified 
medical reasons. The judge acknowledged that dismissal with prejudice is an extreme 
sanction but found that Dukes had engaged in a “repeated pattern of unreasonable 
delay and contumacious conduct.” The court pointed to Dukes’s repeated violations of 
discovery orders and other court orders, despite having previously been penalized with 
costs when she refused to participate in her deposition. The district judge accepted that 
Dukes “has some health issues” but doubted her “general and unsubstantiated 
No. 15‐2783                                                                            Page 4 
 
representations regarding the alleged effect that her health issues have on her ability to 
comply with court orders and represent herself.” The court weighed the many delays 
attributable to Dukes’s medical issues and repeated turnover of counsel against the 
prejudice to the defendants, now that the case had dragged on for over five years, and 
dismissed the lawsuit with prejudice. See FED. R. CIV. P. 16(f), 37(b)(2)(A)(v), 41(b). 
Dukes moved for reconsideration, see FED. R. CIV. P. 59(e), arguing that she had not been 
allowed to introduce additional evidence of her medical condition, but the district judge 
replied that Dukes specifically had been given leave to submit further medical evidence 
under seal but had not done so in the year since the case was reopened.   

       On appeal Dukes argues that the district court abused its discretion in dismissing 
her case. She contends that the court did not adequately consider her medical condition 
and her pro se status.   

       Dukes’s failure to cooperate in discovery and her violation of the court’s orders 
warranted dismissal under either Rule 16(f) and 37(b) or Rule 41(b). See Salata v. 
Weyerhaeuser Co., 757 F.3d 695, 699–700 (7th Cir. 2014) (affirming dismissal with 
prejudice for failure to comply with discovery orders and pattern of delay); Aura Lamp 
& Lighting, Inc. v. Int’l Trading Corp., 325 F.3d 903, 907–10 (7th Cir. 2003) (same). Dukes 
had been warned multiple times by the magistrate judge and district court that refusing 
to comply with court orders could lead to dismissal of her suit. And a previous 
monetary sanction was ineffective in deterring Dukes from disobeying later court 
orders. Though a district court should consider the medical disabilities of any litigant, 
the court did not abuse its discretion in concluding that the five years’ delay and 
prejudice to the defendants outweighed the difficulty Dukes might have faced in 
proceeding with her lawsuit as scheduled, especially given that she had not submitted 
any evidence of her current medical condition in the previous year. See Kasalo v. Harris 
& Harris, Ltd., 656 F.3d 557, 561 (7th Cir. 2011) (explaining that before dismissing for 
failure to prosecute district courts should consider frequency and magnitude of 
plaintiff’s noncompliance with deadlines, the effect of noncompliance on court’s 
calendar, the prejudice to defendants, and the efficacy of other sanctions); Emerson v. 
Thiel Coll., 296 F.3d 184, 191 (3d Cir. 2002) (concluding that district court did not abuse 
discretion in dismissing case despite litigant’s claim of medical condition when litigant 
provided no substantiation of condition). Nor is Dukes’s pro se status during parts of 
her suit an excuse for failing to comply with the court’s orders. See McInnis v. Duncan, 
697 F.3d 661, 665 (7th Cir. 2012) (“[E]ven those who are pro se must follow court rules 
and directives.”); Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009) (same). 
No. 15‐2783                                                                              Page 5 
 
       Dukes next argues that the district court erred in “appointing” her to proceed 
pro se. She contends that it was not her fault that her final attorney could not represent 
her and that her medical condition prevented her from litigating on her own. But there 
is no constitutional or statutory right to counsel in civil cases. See Romanelli v. Suliene, 
615 F.3d 847, 851 (7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 656 (7th Cir. 2007); Johnson 
v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). And Dukes did not show that she was 
indigent or ask the district court to recruit counsel pursuant to 28 U.S.C. § 1915(e)(1). 
The district court granted Dukes six weeks’ continuance after she had fired her fourth 
attorney. More was not required. 

                                                                                 AFFIRMED.